Jul 03 2013, 7:02 am
 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                  ATTORNEYS FOR APPELLEE:

DONALD J. BERGER                                         GREGORY F. ZOELLER
South Bend, Indiana                                      Attorney General of Indiana

                                                         MICHAEL GENE WORDEN
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

CARLOS A. SMITH,                                         )
                                                         )
       Appellant-Defendant,                              )
                                                         )
                vs.                                      )      No. 71A03-1211-CR-466
                                                         )
STATE OF INDIANA,                                        )
                                                         )
       Appellee-Plaintiff.                               )


                  APPEAL FROM THE SAINT JOSEPH SUPERIOR COURT
                       The Honorable Jane Woodward Miller, Judge
                            Cause No. 71D01-1112-FD-1161


                                                July 3, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Carlos A. Smith appeals his conviction of Possession of Marijuana With a Prior

Conviction of Possession of Marijuana, 1 a class D felony. Smith challenges the sufficiency

of the evidence as the sole issue on appeal.

       We affirm.

       The facts favorable to the conviction are that United States Marshal Aaron Castle was

actively seeking Hakeen Hogan, who was wanted on an arrest warrant. At approximately 8

p.m. on December 8, 2011, Marshal Castle learned of a local police dispatch targeting

Hogan. Marshal Castle contacted other law enforcement officers who responded to the

dispatch and then met with them several blocks from Hogan’s suspected location. They

formulated a plan to apprehend Hogan, and then traveled to the house where Hogan was

reported to be located. Marshal Castle was at the front door with police officers Christopher

Houser and Rufino Guyton, while other officers and a K-9 unit went to the rear of the house.

The officers knocked on the front door and Jehad Davis, a resident of the house, opened the

door far enough for the officers to see two other people – Smith and Hogan – standing behind

Davis in the living room. Marshal Castle said “that’s who we’re looking for.” Transcript at

46. Officer Houser said “police” and Smith and Hogan “got the deer in the headlights look

and bolted toward the back of the house.” Id. After securing the living room, 2 Officers

Houser and Guyton pursued the two fleeing men into the adjacent dining room. With his gun

drawn, Officer Guyton ordered Smith to put his hands in the air. As Smith began to raise his


1
  Ind. Code Ann. § 35-48-4-11 (West, Westlaw current through June 29, 2013, excluding P.L. 205-2013).
2
  Officer Guyton estimated there were eight to ten other people in the living room when they entered the
house.

                                                   2
hands, Officer Guyton observed a baggie fall out of his hand and hit the bar’s counter top;

Smith then raised his hands. Officer Guyton saw several smaller baggies spill out of the

baggie Smith had dropped. Subsequent tests confirmed Officer Guyton’s opinion at the

scene that the baggies contained marijuana.

       Smith was subsequently charged with possession of marijuana as a class A

misdemeanor and possession of marijuana with a prior conviction of possession of marijuana

as a class D felony. Following a bench trial, Smith was found guilty as charged. The trial

court determined that the misdemeanor charge was an included offense of the felony charge

and entered conviction only on the latter.

       Smith contends the evidence was not sufficient to support his conviction. Our

standard of reviewing challenges to the sufficiency of the evidence supporting a criminal

conviction is well settled.

       When reviewing a challenge to the sufficiency of the evidence underlying a
       criminal conviction, we neither reweigh the evidence nor assess the credibility
       of witnesses. The evidence—even if conflicting—and all reasonable inferences
       drawn from it are viewed in a light most favorable to the conviction. “[W]e
       affirm if there is substantial evidence of probative value supporting each
       element of the crime from which a reasonable trier of fact could have found
       the defendant guilty beyond a reasonable doubt.” Davis v. State, 813 N.E.2d
       1176, 1178 (Ind. 2004). A conviction can be sustained on only the
       uncorroborated testimony of a single witness, even when that witness is the
       victim.

Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (some citations omitted).

       Smith’s challenge to the evidence centers squarely upon the credibility of Officer

Guyton’s testimony that he saw Smith drop the baggie that contained marijuana. Smith

claims this was the “sole base’s [sic] for the State’s charge of the possession of marijuana.”

                                              3
Appellant’s Brief at 8. Smith contends this testimony was discredited by the testimonies of

Officer Houser and Marshal Castle, who “specifically den[ied] that Smith possessed or held

any marijuana when they cornered Smith in the area of the bar.” Id. According to Smith, this

aspect of Officer Houser’s and Marshal Castle’s testimonies “at least seriously compromises

the creditability [sic] of Guyton’s testimony … and at least sheds doubt on that proof.” Id.

       Smith mischaracterizes the nature and import of Officer Houser’s and Marshal

Castle’s testimonies. Officer Houser testified that he did not have Smith under constant

observation during this entire incident, including the first few seconds that Smith ran into the

dining room. He also stated, upon pointed questioning by defense counsel, “I don’t recall if

he was holding anything out, but I know he didn’t have a weapon.” Transcript at 58.

Marshal Castle testified that his attention was fixed upon Hogan as he chased Hogan into the

dining room. When asked about Smith, Marshal Castle replied, “Yes. I did see him running.

Yes. But I didn’t see his hands.” Id. at 27. As the foregoing illustrates, Officer Houser and

Marshal Castle testified that they did not see Smith drop a baggie; they did not testify that

they observed that Smith did not drop a baggie. There is a significant difference between

these two statements. The former statement – which is a fair characterization of their

testimonies – means merely that Officer Houser and Marshal Castle could not corroborate

Officer Guyton’s testimony that Smith dropped a baggie. The latter statement – which would

support Smith’s argument, but finds no support in the record – would mean that their

testimonies contradicted Officer Guyton’s testimony.

       The trial court was charged with the task of determining whether Officer Guyton’s


                                               4
testimony was credible. See Bailey v. State, 979 N.E.2d 133. Smith offers no valid reason

for us to question the trial court’s determination in that respect.

       Judgment affirmed.

ROBB, C.J., and CRONE, J., concur.




                                               5